Title: To Alexander Hamilton from George Washington, 3 August 1795
From: Washington, George
To: Hamilton, Alexander



Mount Vernon 3d Augt 1795
Dear Sir,

The enclosed was written, as you will perceive, on the 29th. Ulto; & with many other letters, was sent to the Post Office in Alexandria; to proceed with the Northern Mail next morning. But the blundering Post Master of that place, in putting the letters addressed to, put all the letters from me, into my own bag: of course they were returned to me. Since which the unusual (at almost any season of the year), and violent rains which have fallen, have given such interruption to the Post, as to detain my letters ‘till this time: and altho’ I am now sending them to the Post Office, I have little expectation of their proceeding tomorrow; the waters being yet very high, & the bridges all gone. In short, the damage of every sort, is very great in these parts.   Yours always
G Washington
Colo Hamilton
